Title: To James Madison from James T. Sandford and Others, 19 September 1814
From: Sandford, James T.
To: Madison, James


        
          Honored Sir.
          Septr. the 19th. 1814.
        
        We the under Signed being well acquainted with Dabney Wade of Maury County & State of Tennessee do recommend him, to your notice as a very fit Person, to fill the appointment of Agent to the Chickasaw Nation of Indians, as he said Wade is held in high repute by the Chiefs of said Nation, we are well convinced that no matter of Speculation in the views of Mr. Wade will authorise him to undertake said business, but purely to

improve their Morrals, and secure their friendship to the United States, we know Mr. Wade to be a Man of Strict Morallity & virtue, and well quallifide to conduct such business, we are Honored Sir. Yours.
        
          James T. Sandford[and thirty-nine others]
        
      